STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

CLIFFORD          GILLIE                                                          NO.     2020   CW    0046

VERSUS


KEVIN        GILLIE                                                                     MARCH    2,    2022




In   Re:            Kevin       J.     Gillie,    applying      for     supervisory         writs,         19th
                    Judicial           District       Court,   Parish        of    East    Baton       Rouge,

                    No.       686006.




BEFORE:             McDONALD,          THERIOT,       AND   CHUTZ,    JJ.


         WRIT       DISMISSED           AS    MOOT.         Pursuant    to        the   minutes       of    the

district            court       provided         to    this    court,        it     appears      the       writ

application              is    moot,    and    therefore,      this    writ       is    dismissed.


                                                        JMM
                                                        MRT

                                                        WRC




COURT        OF   APPEAL,        FIRST       CIRCUIT



     r




         D    UTY       CLERK    OF    COURT
                  FOR    THE    COURT